The State Industrial Board has found that on December 24, 1934, while W.J. Lanphier "was engaged in the regular course of his employment and while working for his employer, repairing and installing a preheater at Belle, West Virginia, he was required to work in a closed preheater, which subjected him to an abnormal temperature of about 150° F. and as a result of which exposure he became drenched with perspiration and sustained a chill, which resulted in lobar pneumonia, causing his death on January 1, 1935. The death of the said W.J. Lanphier was the natural and unavoidable result of the accidental injuries sustained by him on December 24, 1934, and their resultant effects."
Pneumonia is a disease for which, under the Workmen's Compensation Law (Cons. Laws, ch. 67), compensation may be awarded only when it is the result of an accidental injury. The inception of the disease must be assignable to something "catastrophic or extraordinary." A chill resulting from exposure to conditions which are normal in the conduct of the business in which the workman is employed, though followed by pneumonia, is not an accidental injury. (Matter of Lerner v. Rump Bros.,241 N.Y. 153.)
The job on which the deceased was working was what is known as a "reconditioning job." On a "construction job" the temperatures are not very high. On a "reconditioning job" the workmen are frequently exposed to great heat and perspire profusely. The deceased knew that while working in a closed preheater the heat was great. He had previously told his wife that the temperature at the plant where he was working was at times between 130° and 150°. The heat on the day when the deceased suffered the chill was perhaps a little greater than usual, but there is nothing in the evidence which *Page 406 
suggests that the difference was significant. The need for repairing the preheater may have arisen from an accidental happening, but the work in which the deceased was employed included repairing or reconditioning preheaters. He was exposed to this great heat because he accepted employment which would normally include repair jobs where the heat would be great. That circumstance distinguishes this case from the case of Matter ofHocke v. Emdee Management Corp. (245 App. Div. 882; affd.,269 N.Y. 592), where through an unexpected accident a superintendent of an apartment house was compelled to enter a room filled with steam from a valve which had accidentally become defective. Exposure of a superintendent of an apartment house to such conditions created by accident is extraordinary and may be regarded as an accident. Exposure of a workman to such conditions, though created by accident, cannot be regarded as accidental where the workman is employed to work under similar conditions, however arising. (Cf. Matter of Doulin v. City ofSaratoga Springs, 236 App. Div. 749; affd., 261 N.Y. 558.)
The order of the Appellate Division and the award of the State Industrial Board should be reversed and the matter remitted to the State Industrial Board for a new hearing, without costs.